■— This is an appeal from an order dated December 21, 1937, made by the deputy and acting commissioner of public safety of the city of Troy, after a trial, dismissing from office appellant, a former patrolman in the police department in the city of Troy. Charges were filed against the appellant which, among other things, alleged that he was intoxicated while on duty. The proof amply sustains this charge. The review by this court is limited to questions of law under Second Class Cities Law, section 138. Order unanimously affirmed, without costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.